Order entered May 31, 1938, in so far as it directs payment of the sum of five dollars weekly for the support of Dorothy Gurr, reversed upon the ground that she is not “ unable to maintain herself ” and is not “ likely to become a public charge.” (Dore, J., dissenting and voting for affirmance.) Order entered May 31, 1938, directing payment in the sum of five dollars weekly for the support of Barbara M. Gurr, unanimously affirmed. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.